Title: From James Madison to Edward Coles, 27 May 1813
From: Madison, James
To: Coles, Edward


Dear Sir
Washington May 27. 1813
The inclosed letter will inform you of the object, & the residence of Mr. Delaplaine. I have taken the liberty of informing him that you would give him the information desired, better perhaps than I could do. You know that I have here a portrait by Stewart; and will probably be able to say whether Stewart has or has not another in his hands. I recollect that he took one for the late Mr. Bowdoin, a half-length if I mistake not.
As your detention has been prolonged at Philada. It may possibly be not inconvenient to receive the inclosed draft.
We are well as usual: except the little family of Mr. Cutts who are passing thro’ the measles & it is apprehended the Hooping Cough also: but without serious symptoms in either case.
We hope soon to see you, but I renew my entreaty that it may not be till Docr. P. gives his fullest sanction. Affece. respects
James Madison
